Title: Enclosure: A Plan of Part of Mount Vernon Lands, 20 September 1799
From: Washington, George
To: Lewis, Lawrence



September 20th 1799

North West of the Road leading from the Gum-spring, on Little hunting Creek, to the Ford of Dogue run. Beginning at three marked red oaks on a rising therein, opposite to the old road which formerly passed through the South end of Muddy hole Farm. Including that part of Chapel land which belongs to the Subscriber. As also the Mill & Distillery. Shewing the shape, contents, & relative situation of every field, lot, meadow, &ca. And likewise the shape, & contents of every piece of Woodland, appertaining thereto. The whole being laid down by an actual, & accurate Survey.

Go: Washington




CONTENTS





A[cres]
R[ods]
P[erches]





Fields No.
1


76
3
31






2


60
1
00






3


69
1
25






4


68
1
13






5


74
3
14






6


68
3
00






7


88
1
22





Addition to it


  9
0
12
515
3
37


What is called










Davys Field
No.
8
41
2
29





Old ground Inclosed

9
6
2
16








10
18
2
25








11
19
3
02








12
12
0
03








13
15
3
03





Partly in Wood

14
35
1
19








15
14
3
07








17
 11
3
20





Plowable land except a little wd



692
2
1


Clover Lots
a


6
2
16






b


5
0
20






c


5
1
28






d


  5
3
16
22
3
20


Meadows
e


12
1
10






f


11
1
00






g


10
3
18






h


13
2
13






i


15
3
00






k


 14
0
25
78
0
3


Unreclaimed Meadow

7
2
12









  3
1
15
10
3
27


Mill Meadws
l


15
1
0






m


42
2
25






n


 38
0
 4
95
3
25


Ditto Swamp unreclaimed



104
3
2


Woods—within the outer








Inclosure


392
2
23





Between No. 7 & 3

46
3
3





In No. 6


8
3
10





Witht the outer Fence

 49
2
34





and by the Mill





3







497
3
35
1562
8
38


Chapel Land, in wood & Cultivation


 436




Total





1998
3
38



